FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofOctober 2008 Commission File Number: 000-30850 Valcent Products Inc. 789 West Pender Street Suite 1010 Vancouver, BC, Canada V6C 1H2 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 Purchase and Sale Agreement On September 26, 2008, Valcent Products, Inc. (the Company)entered into an agreement with Global Green Solutions Inc.(Global Green) to purchase its entire interest (Membership Interest) in Vertigro Algae Technologies LLC,(“VAT”), the company responsible for developing the Company’s proprietary technologies to produce algae biomass fuels and other algae products. The price to be paid for the Membership interest is US$5 million in cash and 5 million common shares in the capital of the Company.The transaction is to be completed within 60 days and is subject to finance. The Company and Global Green further agreed that Global Green, on a non-exclusive basis, may be engaged to facilitate the commercialization and development of the Company’s technologies with particular emphasis on bio mass power generation including the integration of Global Green’s “Greensteam” applications, the terms and consideration for which are to be determined on a project specific basis. SEE EXHIBIT 10.1 On October 1, 2008, Valcent Products, Inc.issued a press release announcingthat it had reached an agreement with Global Green Solutions Inc. to purchase Global Green’s 50% interest in Vertigro Algae Technologies LLC,(“VAT”) for US$5 million and 5 million common shares of Valcent, subject to finance. SEE EXHIBIT 99.1 Exhibit Number Description of Exhibit 10.1 Purchaseand Sale Agreement dated September 26, 2008 99.1News Release dated October 1, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valcent Products, Inc. Date: October 1, 2008 By: /s/George Orr Name: George Orr Title: Director 2 Exhibit 10.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into and effective as of the 26th day of September 2008, by and among Global Green Solutions, Inc. (“Seller”), a Nevada Corporation, Valcent USA, Inc. (“Purchaser”), a Nevada Corporation, and Vertigro Algae Technologies LLC, a Texas limited liability company (the “Company”). RECITALS: WHEREAS, Purchaser and Seller are members of the Company with each owning a 50% membership interest in the Company. WHEREAS, the Company is a licensee pursuant to the Technology License Agreement by and among PAGIC LP, West Peak Ventures of Canada, Ltd. and the Company, with an effective date of May 7, 2008 whereby the Company received a license for certain Algae Biomass Technology, as such term is defined in the License Agreement. WHEREAS, the Purchaser, the Seller and the Company are parties to an Operating Agreement effective as of May 5, 2008 (the “Operating Agreement”). WHEREAS, Purchaser desires to purchase and Seller desires to sell, Seller’s entire interest in the Company (the “Membership Interest”), subject to the terms and conditions contained in this Agreement. AGREEMENT: NOW THEREFORE, in consideration of the terms and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Purchase and Sale.Subject to the terms of this Agreement, at the Closing (as defined in Section 2 below) Purchaser shall purchase and Seller shall sell the Membership Interest, consisting of all rights to Seller’s capital account in the Company, and all rights to its percentage interest of each item of profit, loss and distribution of the Company allocated subsequent to the date of this Agreement (the “Purchase”). 2.Purchase Price; Closing Date; Closing Contingencies. (a)The price to be paid for the Membership Interest is $5,000,000 (US) in cash, less the amount in advances made by Purchaser on Seller’s behalf through July 31, 2008 pursuant to Section 6.3.1(a) of the Operating Agreement (the “Cash Proceeds”) and 5,000,000 shares of common stock (the “Shares”) of Valcent Products, Inc. (“Valcent”).The Cash Proceeds and the Shares are collectively referred to as the “Purchase Price” and shall bedelivered to Seller on the Closing Date. (b)The closing of the Purchase (the “Closing”) shall take place at the offices of Purchaser, Vancouver, BC, Canada at 10:00am Pacific Time on the first business day that is 60 days from the date of this Agreement, or on such date and time as Purchaser and Seller may otherwise mutually agree (the “Closing Date”). Closing may occur via facsimile or pdf signatures on all documents, except that the original stock certificate representing the Shares shall be tendered at the Closing. (c)Closing of the Purchase is expressly conditioned on Purchaser obtaining funding of not less than US$10.0 million in a private offering, of which the Cash Proceeds amount is specifically earmarked for payment under this Agreement. 3.Rights and Obligations of Purchaser and Seller.On and after the Closing Date, Purchaser shall be entitled to receive the distributions and allocations with respect to the Membership Interest, and is subject to all of the obligations associated therewith.Seller shall have no further rights or obligations with respect to the Membership Interest, including, without limitation, any duty or obligation by Seller to Purchaser for any amounts advanced by Purchaser to the Company after July 31, 2008 and evidenced as a loan pursuant to Section 6.3.1(a) of the Operating Agreement. Should the Closing not occur, then all amounts advanced by Purchaser to the Company and evidenced as a loan pursuant to Section 6.3.1(a) of the Operating Agreement, whether before or after July 31, 2008, shall continue in effect as a loan and the provisions of the Operating Agreement will continue to apply to such advances, and the Operating Agreement will continue to govern the parties in all respects. 4.Acknowledgments Regarding Certain Agreements. (a)Purchaser, the Company and Seller collectively agree and acknowledge that the following agreements (the “3P Agreements”) shall be properly transferred to the Company in form and manner to be agreed upon by the parties, and the Seller shall, on and after the Closing Date, have no further rights or claims in the 3P Agreements except as expressly provided in Section 5. (i) Stakeholders Letter of Agreement dated July 10, 2007 governing Business Development and Support Services between Seller and SGC Energia SBPS, SA, attached as Exhibit A. (ii) Stakeholders Letter of Agreement dated July 10, 2007 governing Pilot & Production Facilities Operating Agreement between Seller and SGC Energia SGPS, SA, attached as Exhibit B. (iii) Stakeholders Letter of Agreement dated August 17, 2007 between Seller and ALG Biofuels (PTY) LTD, attached as Exhibit C. (b)The Seller agrees to help to facilitate a letter of agreement, governing pilot
